DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in reply to the application filed on March 17, 2020.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 recite a particular architecture utilizing the blockchain that per the written disclosure is intended to reduce data sizes necessary for blockchain nodes while at the same time enabling validation to be performed by blockchain nodes by comparing a hash of a user’s copy of a blockchain consisting of their own transactions against a copy stored on the actual blockchain (0004).  This is distinct from the normal blockchain which stores all transactions for all users (0004).  Each user has their own associated blockchain where any sending or a receiving for a transaction is stored therein.  This architecture is reflected in the claims in the limitation where the sending blockchain is identified with the sender public key and the sending blockchain is validated by generating a hash value using the sending blockchain by generating a hash value using the actual sending blockchain and comparing the generated hash value to a historic sender hash value associated with the sender public key.  Subsequently a new sender hash value is generated by hashing a combination of the sending blockchain and a new cryptographic currency transaction which allows the stored hash value to be updated to the blockchain network which always reflects the current state of the sending blockchain.  The prior art does not fairly teach or suggest such an architecture as the prior art located in Examiner’s search such as Saito (U.S. Patent 11,314,729) at 3:49-63 describes a blockchain where peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks, which is the type of blockchain where all transactions are stored for all users.  Similarly Wright (U.S. Patent Publication 20220051236) discloses that “A blockchain is a peer-to-peer, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. Each transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception” (0003). While Wright discloses the use of scripts and smart contracts the underlying architecture of the blockchain and how transactions are stored is not altered from the known method of recording all transactions that have been written since its inception.  Maharjan (“Performance Analysis of Blockchain Platforms”, Thesis for Master of Science in Computer Science, University of Nevada, Las Vegas, January 24, 2019, 51 pages) describes in section 2.3.3. the Hyperledger Fabric which describes a chaincode that is agreed upon by participants for the purpose of opening a channel to a shared ledger which keeps track of the latest values for all keys ever included in the blockchain.  However Hyperledger Fabric does not remotely teach or suggest that each user maintain their own transactions in a dedicated user blockchain and that the blockchain maintained by the peer-to-peer network contains only the hash values of these user blockchains.  Maharjan does address the scalability issue but none of the solutions proposed by Maharjan fairly teach or suggest what is being claimed.  Tasca et al. (“A Taxonomy of Blockchain Technologies: Principles of Identification and Classification”, ledgerjournal.org, Ledger Vol 4 (2019) 1-39, 39 pages) in section 5.4 addresses block storage and in section 5.5 addresses issues of scalability in blockchain solutions but none of the approaches offered by Tasca fairly teach or suggest what is being claimed.  Wang et al. (“A Survey on Consensus Mechanism and Mining Strategy Management in Blockchain Networks”, arXiv:1805.02707v4, February 19, 2019, 40 pages) addresses performance scalability in section VI and discloses other methods such as off-chain and side-chains in (VI)(A) including Lightning but as noted on page 27 off-chains and side-chains do not modify existing consensus protocols.  In section (VI)(B) Wang discloses sharding protocols which are perhaps the closest teaching to the claim as the globally shared main chain keeps only signed abstracts of the blocks on each individual chain using a BFT-based consensus protocol.  However this appears to only be directed towards splitting the consensus protocol among nodes and does not fairly teach or suggest all of the operations of the claim.  Therefore as no prior art reference fairly teaches or suggests either the architecture or the particular protocol being used by the architecture claims 1-16 clearly are not within the scope of the known prior art.  Therefore claims 1-16 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685